DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1, line 6, recites “an vapor injection port” and should recite - - a vapor injection port - - .
Appropriate correction is required.
Claims 2-6 are objected to as being dependent from an objected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lifson et al. (US 2006/0123840).
	Per claim 1, Lifson teaches a heat exchange system, particularly a refrigeration system for an electric transport vehicle, comprising: an enhanced vapor injection compressor (102), a condenser (104), an expansion valve (120) and an evaporator (122), which are located in a main circuit; wherein the heat exchange system further comprises a first branch (106) branched from the main circuit to a vapor injection port (where 113 connects to 102) of the compressor (102) at a branch point P downstream of the condenser (104), and  a first heat exchange unit (112) and a second heat exchange unit (124) are further provided in the main circuit between the branch point P and the expansion valve (120); and wherein a refrigerant leaving the condenser is divided at the branch point P into a first portion passing through the first heat exchange unit and the second heat exchange unit from the main circuit (refrigerant passing through 108 and 128), and a second portion (portion passing through 106) passing through the first branch to the vapor injection port, and wherein the second portion of the refrigerant passes through a branch expansion valve (110) and exchanges heat in the first heat exchange unit with the first portion of the refrigerant in the main circuit, and the first portion (portion passing through 108) of the refrigerant exchanges heat in the second heat exchange unit with a refrigerant (refrigerant in coil 124) flowing from the evaporator (122) to an inlet of the compressor (102).
	Per claim 2, Lifson meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lifson teaches wherein the first heat exchange unit (112) and the second heat exchange unit (124) are independent heat exchangers (see figure 2C).
	Per claim 6, Lifson meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lifson teaches wherein in the first heat exchange unit (112), the second portion of the refrigerant flows in the same direction to the first portion of the refrigerant in the main circuit (see figure 2C).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson et al. (US 2006/0123840) in view of Kolb et al. (US 2005/0109485) and Pfouts et al. (US 4,006,776).
	Per claim 3, Lifson meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lifson teaches the first heat exchange unit (112) and the second heat exchange unit (124), and the heat exchangers comprises:
a main flow path (path passing through 108 to 112 to 128 to 124 to 120 to 122 to 126 to 102), which extends between an inlet of the main flow path (where 108 enters 112) and an outlet of the main flow path (where 126 exits 124), and which comprises a first portion (portion passing through 112) located in the first heat exchange unit (112) and a second portion (portion passing through 124) located in the second heat exchange unit (124); a first heat-exchange flow path (potion passing through 108 to 112 to 128), which extends between an inlet of the first heat- exchange flow path (inlet to 112) and an outlet of the first heat-exchange flow path (outlet of 112), and which exchanges heat in the first heat exchange unit with the first portion of the main flow path (see figure 2C);
and a second heat-exchange flow path (portion passing from 128 to 124 to 120), which extends between an inlet of the second heat-exchange flow path (inlet to 124) and an outlet of the second heat-exchange flow path (outlet of 124), and which exchanges heat in the second heat exchange unit with the second portion of the main flow path (see figure 2C) but fails to explicitly teach  wherein the first heat exchange unit and the second heat exchange unit are an integrated combined heat exchanger, the combined heat exchange is a plate heat exchanger.
Regarding the first and second heat exchange units being integrated, per MPEP 2144.02, section V, paragraph B, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an integrated combined heat exchanger in order to advantageously reduce the number of parts in the assembly, thereby reducing assembly time and assembly cost.
Assuming arguendo that it would not have been a matter of obvious engineering choice, Kolb teaches a heat exchanger system wherein a first heat exchange unit (21) and a second heat exchange unit (22) are an integrated combined heat exchanger (“A combined, integrated heat exchanger package”, para. 0078) for heat transfer performance (para. 0010).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide have a first heat exchange unit and a second heat exchange unit be an integrated combined heat exchanger, as taught by Kolb in the invention of Lifson, in order to advantageously provide a high heat transfer performance.
Regarding the heat exchanger being a plate heat exchanger, the examiner takes OFFICIAL NOTICE that plate heat exchanger are among the most common type of heat exchangers used in cooling system.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the heat exchanger be a plate heat exchange in order to provide a readily available heat exchanger system.
Assuming arguendo that plate heat exchanger are not well known types of heat exchangers, Pfouts teaches a heat exchanger being a plate heat exchange for low cost and high performance heat exchange requirements.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide plate heat exchanger, as taught by Pfouts in the combined teachings, in order to advantageously provide low cost and high performance heat exchanger.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson et al. (US 2006/0123840) in view of Suzuki et al. (US 2016/0236538) and Kasuya (US 2015/0121930).
	Per claim 4, Lifson meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lifson fails to explicitly teach wherein the first branch further comprises a check valve disposed between the first heat exchange unit and the vapor injection port of the compressor, and a first pressure sensor and a first temperature sensor between the first heat exchange unit and the check valve, so as to calculate a superheat degree of the refrigerant leaving the first heat exchange unit in the first branch, and wherein the branch expansion valve is an electronic expansion valve which has a controller, the controller has a built-in preset value of branch superheat degree, and the controller is configured to control an opening degree of the branch expansion valve so that an actual superheat degree of the refrigerant leaving the first heat exchange unit in the first branch path approaches the preset value of the branch superheat degree.
	However, Suzuki teaches an air conditioning system including a first branch (40) comprising a heat exchange unit (35) and a vapor injection port of a compressor (2),
and a first pressure sensor (50) and a first temperature sensor (55) between the heat exchanger unit (35) and the compressor (2) (para. 0079), so as to calculate a superheat degree of the refrigerant leaving the heat exchange unit in the first branch (“the controller 32 monitors a superheat degree of the refrigerant toward the middle of the compression by the compressor 2 from the pressure and the temperature of the refrigerant after the discharge side heat exchanger 35 which are detected by the injection pressure sensor 50 and the injection temperature sensor 55”, para. 0079),
and wherein a branch expansion valve (30) is an electronic expansion valve which has a controller (“the controller controls the valve position of the injection expansion valve 30”, para. 0079), the controller has a built-in preset value of branch superheat degree (“a predetermined superheat degree”, para. 0079), the controller is configured to control an opening degree of the branch expansion valve so that an actual superheat degree of the refrigerant leaving the heat exchange unit (35) in the first branch path (40) approaches the preset value of the branch super heat degree (“Therefore, the controller 32 monitors a superheat degree of the refrigerant toward the middle of the compression by the compressor 2 from the pressure and the temperature of the refrigerant after the discharge side heat exchanger 35 which are detected by the injection pressure sensor 50 and the injection temperature sensor 55, respectively, and the controller controls the valve position of the injection expansion valve 30 so that a predetermined superheat degree is applied in the heat exchange with the discharged refrigerant”, para. 0079) for obtaining a large amount of heat exchange in the system (para. 0079).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first branch comprising a heat exchange unit and a vapor injection port of a compressor, and a first pressure sensor and a first temperature sensor between the heat exchanger unit and the compressor, so as to calculate a superheat degree of the refrigerant leaving the heat exchange unit in the first branch, and wherein a branch expansion valve is an electronic expansion valve which has a controller,
the controller has a built-in preset value of branch superheat degree, the controller is configured to control an opening degree of the branch expansion valve so that an actual superheat degree of the refrigerant leaving the heat exchange unit in the first branch path approaches the preset value of the branch super heat degree, as taught by Suzuki in the invention of Lifson, in order to advantageously obtain a large amount of heat exchange in the system (para. 0079), thereby improving the capability of the system (para. 0080).
	Regarding the check valve, Kasuya teaches an air conditioning system including a first branch (21) comprising a check valve (26) disposed between a heat exchange unit (24) and vapor injection port of a compressor (“the intermediate pressure part of the compressor 2”, para. 0094), and a sensor (28) between the heat exchange unit (24) and the check valve (26) for improve the coefficient of performance of the system (para. 0065).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first branch comprising a check valve disposed between a heat exchange unit and vapor injection port of a compressor, and a sensor between the heat exchange unit and the check valve, as taught by Kasuya in the combined teachings, in order to advantageously improve the coefficient of performance of the system (para. 0065).
	When the Kasuya check valve disposed between the heat exchanger and the vapor injection port of the compressor and the sensor between the heat exchanger unit and the check valve is combined with the first heat exchange unit, the vapor injection port of the compressor, the first pressure sensor and the second pressure sensor, the result is wherein the first branch further comprises a check valve disposed between the first heat exchange unit and the vapor injection port of the compressor, 
and a first pressure sensor and a first temperature sensor between the first heat exchange unit and the check valve, as claimed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson et al. (US 2006/0123840) in view of Suzuki et al. (US 2016/0236538) and Kasuya (US 2015/0121930) as applied to the claims above and further in view of  Aoki et al. (US 2006/0080989).
	Per claim 5, Lifson, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Lifson, as modified, fails to explicitly teach wherein the heat exchange system further comprises a second temperature sensor that monitors a compressor outlet temperature, and the controller of the branch expansion valve is further configured to increase the opening degree of the branch expansion valve when a temperature sensed by the second temperature sensor is greater than a predetermined value.
	However, Aoki teaches a refrigeration system including a temperature sensor (16A) that monitors a compressor outlet temperature, and a controller (15) of a branch expansion valve (14) is further configured to increase an opening degree of the branch expansion valve when a temperature sensed by the temperature sensor is greater than a predetermined value (“the degree of opening of the second expansion valve 14 is controlled at step S10 such that when the discharge temperature of the compressor 3 is higher than a target value, the degree of opening of the second expansion valve 14 is increased”, para. 0057) for increased heating capacity and defrosting efficiency (para. 0027).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature sensor that monitors a compressor outlet temperature, and a controller of a branch expansion valve is further configured to increase an opening degree of the branch expansion valve when a temperature sensed by the temperature sensor is greater than a predetermined value, as taught by Aoki in the invention of Lifson, as modified, in order to advantageously provide increased heating capacity and defrosting efficiency of the system (para. 0027).
	When the Aoki temperature sensor monitoring the compressor outlet temperature, and the controller (15) of the branch expansion valve (14) is further configured to increase the opening degree of the branch expansion valve when the temperature sensed by the temperature sensor is greater than the predetermined value is combined with the first temperature sensor, the branch expansion valve and the controller of Lifson, as modified, the result is wherein the heat exchange system further comprises a second temperature sensor that monitors a compressor outlet temperature, and the controller of the branch expansion valve is further configured to increase the opening degree of the branch expansion valve when a temperature sensed by the second temperature sensor is greater than a predetermined value, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fraser et al. (US 5,899,091) teaches a refrigeration system including a combined heat exchanger having a compressor injection portion.
Narreau (US 5,095,712) teaches a refrigeration system including an injection path to the compressor and a controller to control the superheat of the refrigerant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763